            Case 2:20-cr-00211-APG-DJA Document 9 Filed 07/30/21 Page 1 of 2




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     MINA CHANG
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6055
 5   mina.chang@usdoj.gov
     Attorneys for the United States
 6
                             UNITED STATES DISTRICT COURT
 7                                DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,                       No. 2:20-cr-00211-APG-DJA
                                                                     -XXX-XXX
 9                  Plaintiff,
                                                     Government’s
10          v.                                       Motion to Unseal Indictment

11   BRYAN GRAHAM,

12                  Defendant.

13

14          On or about August 18, 2020, this Court sealed an indictment charging defendant

15   Bryan Graham with one count of violating 18 U.S.C. §§ 922(g)(1), 922(g)(9), and 924(a)(2)

16   (Prohibited Person in Possession of a Firearm). Graham has been arrested in the Northern

17   District of Georgia and is scheduled to make his initial appearance in that District on July

18   8, 2021. Because Graham has been arrested, there is no longer cause to keep the Indictment

19   under seal, and the Government requests that the Court order the Indictment unsealed.

20          DATED this 8th day of July, 2021.

21                                                      Respectfully submitted,
                                                        CHRISTOPHER CHIOU
22                                                      United States Attorney

23                                                      __________________________
                                                        MINA CHANG
24                                                      Assistant United States Attorney
           Case 2:20-cr-00211-APG-DJA Document 9 Filed 07/30/21 Page 2 of 2




1                        UNITED STATES DISTRICT COURT
2                             DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                     Case No. 2:20-cr-00211-APG-DJA XXX-
                                                                     XXX
4                    Plaintiff,

5          v.

6    BRYAN GRAHAM,

7                    Defendant.

8

9               [Proposed] Order Granting Government’s Motion to Unseal Indictment

10         Based on the pending Motion of the Government, and good cause appearing, the

11   Motion is hereby GRANTED.

12         IT IS HEREBY ORDERED that the Indictment in the above-captioned case shall be

13   unsealed.

14         DATED this 29th day of July, 2021.

15

16                                       _____________________________________________
                                               HONORABLE CAM FERENBACH
17                                           UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24
